Case 2:20-cv-09698-SB-AFM Document 3 Filed 10/27/20 Page 1 of 4 Page ID #:86



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    JORGE ENRIQUE HERNANDEZ,                    Case No. 2:20-cv-09698-SB (AFM)
12
                          Petitioner,
                                                  ORDER TO SHOW CAUSE WHY
13
            v.                                    PETITION SHOULD NOT BE
14                                                DISMISSED
      ATTORNEY GENERAL OF THE
15
      STATE OF CALIFORNIA,
16
                          Respondent.
17

18

19         Petitioner is a federal prisoner serving a sentence imposed by the United States
20   District Court for the Southern District of Florida. He is currently incarcerated in the
21   Federal Correctional Institute in Williamsburg, South Carolina. (See ECF No. 1 at 1,
22   18.) On October 20, 2020, Petitioner filed this petition for writ of habeas corpus
23   pursuant to 28 U.S.C. §2254. The petition challenges Petitioner’s attempted murder
24   conviction in Los Angeles County Superior Court case number BA245298. (ECF No.
25   1 at 1.) For the following reasons, it appears that the petition is subject to dismissal.
26         To obtain relief under section 2254, a petitioner must be “in custody” as a
27   result of the conviction or sentence he wishes to challenge. 28 U.S.C. § 2254(a). The
28   custody requirement is jurisdictional. Bailey v. Hill, 599 F.3d 976, 978 (9th Cir.
Case 2:20-cv-09698-SB-AFM Document 3 Filed 10/27/20 Page 2 of 4 Page ID #:87



 1   2010). A petitioner is not in custody if the sentence imposed for the challenged
 2   conviction has fully expired at the time the habeas corpus petition is filed. Maleng v.
 3   Cook, 490 U.S. 488, 492 (1989) (per curiam). Further, once a petitioner is
 4   unconditionally released, the collateral consequences of the conviction are not
 5   sufficient to render the petitioner in custody for the purposes of habeas corpus.
 6   Maleng, 490 U.S. at 492. This Court lacks jurisdiction over a petition challenging a
 7   state conviction filed after the sentence imposed on that conviction has expired.
 8   Maleng, 490 U.S. at 491-492; see Lackawanna County Dist. Attorney v. Coss, 532
 9   U.S. 394, 401 (2001) (“[The petitioner] is no longer serving the sentences imposed
10   pursuant to his 1986 convictions, and therefore cannot bring a federal habeas petition
11   directed solely at those convictions.”)
12          According to the petition, Petitioner pleaded guilty to attempted murder in Los
13   Angeles Superior Court in 2004, and was sentenced to a nine-year prison term. (ECF
14   No. 1 at 1.) Pursuant to the plea agreement, the California sentence was ordered to
15   be served concurrently with a federal sentence that Petitioner already was serving.
16   (ECF No. 1 at 9-11.) Petitioner’s nine-year sentence would have expired sometime
17   in 2013. 1 Thus, it appears that he is no longer in custody based on his conviction in
18   case number BA245298. Consequently, Petitioner cannot challenge that conviction
19   in a section 2254 petition.
20          Furthermore, even where a prior conviction is “later used to enhance a criminal
21   sentence, the defendant generally may not challenge the enhanced sentence through
22   a petition under § 2254 on the ground that the prior conviction was unconstitutionally
23   obtained.” Lackawanna, 532 U.S. at 401, 403-404. There are limited exceptions to
24   this rule including, for example, when the conviction was obtained in violation of the
25
     1
26    Although Petitioner alleges that trial counsel “erroneously” advised him that the sentence would
     expire prior to his federal sentence (ECF No. 1 at 10), he does not explain how the advice was
27   erroneous. More importantly, Petitioner does not allege that he is currently serving, or will later
     serve, the California sentence.
28

                                                     2
Case 2:20-cv-09698-SB-AFM Document 3 Filed 10/27/20 Page 3 of 4 Page ID #:88



 1   right to the appointment of counsel under Gideon v. Wainwright, 372 U.S. 335
 2   (1963). Lackawanna, 532 U.S. at 404-405.
 3          Petitioner does not allege that his conviction in Case No. BA245298 was used
 4   to enhance his current federal sentence. Moreover, Petitioner’s allegation that his trial
 5   counsel provided ineffective assistance in advising him to enter a guilty plea likely
 6   would not constitute a Lackawanna exception. See, e.g., Withers v. Rackley, 2019
 7   WL 3720098, at *6 (C.D. Cal. June 27, 2019) (petitioner’s argument that “he
 8   effectively was without counsel because his counsel allegedly stopped working for
 9   him and became an ‘agent of the state,’ as evidenced by counsel’s assertedly
10   ineffective representation before and during the plea proceedings” did not meet
11   Lackawanna exception), report and recommendation adopted, 2019 WL 3718779
12   (C.D. Cal. Aug. 5, 2019); Sanchez v. Hedgpeth, 706 F. Supp. 2d 963, 991-992 (C.D.
13   Cal. 2010) (Lackawanna foreclosed claim alleging that prior conviction used to
14   enhance sentence was based on an involuntary guilty plea). 2
15          In light of the foregoing, it appears the Court lacks jurisdiction over this
16   petition.
17                                               *     *     *
18          Accordingly, Petitioner is ordered to show cause on or before
19   November 27, 2020 why this action should not be dismissed without prejudice
20   for lack of jurisdiction. Specifically, Petitioner must explain how his 2004
21   conviction affects his current or future custody.
22

23

24   2
       Furthermore, even if Petitioner raised a challenge to his federal sentence as enhanced by the state
     conviction and was able to fall within a Lackawanna exception, this Court would lack jurisdiction
25
     to consider it. Instead, Petitioner would have to file a section 2255 petition in the sentencing court
26   – that is, the United States District Court for the Southern District of Florida. See Hernandez v.
     Campbell, 204 F.3d 861, 864 (9th Cir. 2000) (per curiam); see also Quintana v. Lundgren, 368
27   F. Supp. 2d 1056, 1057–1058 (C.D. Cal. 2005) (“When a federal prisoner purports collaterally to
     challenge a fully expired conviction used to enhance a federal sentence currently being served,
28   courts often recharacterize the petition as a section 2255 motion attacking the current sentence.”).
                                                       3
Case 2:20-cv-09698-SB-AFM Document 3 Filed 10/27/20 Page 4 of 4 Page ID #:89



 1         Petitioner is cautioned that his failure to timely file a response to this
 2   Order may result in the dismissal of this petition without prejudice for lack of
 3   jurisdiction or for failure to prosecute and failure to comply with a court order.
 4   See Fed. R. Civ. P. 41(b); C.D. Cal. Local Civil Rule 41-1.
 5         IT IS SO ORDERED.
 6

 7   DATED: 10/27/2020
 8
                                           ____________________________________
                                           ALEXANDER F. MacKINNON
 9                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
